Citation Nr: 1717623	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-06 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating greater than 10 percent for T4 burst fracture with neuropathic pain (back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army with active duty from June 1963 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was later afforded a Board videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the record.  This claim was previously before the Board in October 2014, at which time it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets additional delay, a remand is necessary before the case may be decided on the merits. 

The Veteran claims entitlement to an increased rating in excess of 10 percent for his back disability.  

The Veteran was most recently provided with a VA examination in December 2014.  However, in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) recently held that in order to be adequate, a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After a review of the Veteran's most recent VA examination, the Board has determined that an additional examination is warranted in light of Corriea. 

Additionally, the Veteran noted at his September 2012 hearing that he was suffering from a pinched nerve in the shoulder blade area and symptoms of rib/chest pain due to costochondritis in addition to his chronic back pain.  See, 2012 Hearing transcript.  The VA examiner was asked by the Board to provide an opinion as to whether or not the apparent neurological manifestations and impairment of muscle function were caused by the Veteran's back disability.  The Board finds that the opinion from the most recent VA examination does not adequately discuss the nature and extent of the service-connected back disability as it relates to neurological manifestations and impairment of muscle function.  Therefore, a remand is also necessary to ensure compliance with the October 2014 remand directives and to seek further clarification as to whether or not the symptoms of the pinched nerve and rib/chest pain are separate and distinct from the service-connected back disability.  Stegall v. West, 11 Vet. App. 268 (1998).

While the appeal is in remand status, the AOJ should also obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file any outstanding post-service treatment records from December 2014 to present. 

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.   Once any outstanding records have been received, schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file, along with a copy of this Remand, should be made available to and reviewed by the examiner.  Following a review of the claims file and after any necessary tests and studies are completed, the examiner is requested to provide the following opinions: 

a.  The examiner is to report the range of motion of the thoracolumbar spine measurements in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

b.  The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

c.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d.  Describe any and all neurological manifestations and symptomatology and offer an opinion as to whether it is at least as likely as not that the Veteran has a separately ratable neurological disability as a manifestation of the service-connected T4 burst fracture with neuropathic pain. The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the upper extremities and indicate whether the degree of impairment is best characterized as mild, moderate, or severe.  

e.  Describe any and all muscular manifestations and symptomatology, to include costochondritis, and offer an opinion as to whether it is at least as likely as not that the Veteran has a separate ratable muscle group injury as a manifestation of the service-connected T4 burst fracture with neuropathic pain.  If it is determined that the Veteran has a muscle impairment as a residual of the T4 burst fracture, state whether such impairment is best characterized as mild, moderate, or severe and state which muscle group is impacted.

f.  The examiner should also provide an opinion as to the effect of the service-connected T4 burst fracture with neuropathic pain has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether this disability causes marked interference with employment, or the need for frequent periods of hospitalization. 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to credible on what he can feel. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


